Citation Nr: 0920150	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  03-12 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Entitlement to service connection for a neurological 
condition of the left toes, claimed on a direct basis, and as 
secondary to a low back injury.

2.  Entitlement to an initial compensable rating for the 
Veteran's bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to January 
1968.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Phoenix, Arizona.

The issue involving the Veteran's left toes was previously 
denied by the Board in a November 2006 decision.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 2008 Memorandum 
Decision, the Court vacated the November 2006 Board decision 
on the toes issue and remanded the matter back to the Board 
for appropriate development.

The Board notes that in a May 2005 rating decision, the 
Veteran was awarded service connection for bilateral hearing 
loss.  In June 2005, the Veteran filed a notice of 
disagreement with that decision.  A statement of the case 
must be issued on this claim.  Manlincon v. West, 12 Vet. 
App. 238 (1998).  The Board regrets this issue was not 
addressed previously.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board's November 2006 denial of the Veteran's entitlement 
to service connection for a neurological condition of the 
left toes was vacated by the Court due to problems with a 
June 2005 VA examination.  
The Veteran contends that he currently suffers from 
neurological problems with his left toes due to his use of 
combat boots in service.  Essentially, in the November 2006 
decision, the Board found that because of the lack of 
documentation in the Veteran's service treatment records of 
any problem with his toes, and in light of the June 2005 VA 
examiner's negative nexus opinion (the only objective medical 
nexus opinion of record), service connection was not 
warranted.  In its decision, the Board further weighed the 
lay evidence supporting the in-service incurrence of a toe 
problem against the contemporaneous medical evidence.  

The Court, however, found that in rendering the nexus 
opinion, the June 2005 VA examiner "impermissibly required 
service medical records to corroborate the Veteran's 
condition."  See the Memorandum Decision, page 4.  Citing 
Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007), the Court 
noted that it is erroneous for a VA medical examiner to rely 
on the absence of service records corroborating a combat 
Veteran's injury in concluding that there is no relationship 
between the current disability and military service.  Id.  
The Court found the case at bar is akin to Dalton and that 
the Board erred in accepting the June 2005 examination as 
adequate.  Id.  The Board notes that it is somewhat unclear 
whether the Court would like the VA examiner to simply 
consider the lay evidence of record concerning the in-service 
incurrence of the injury in rendering a nexus opinion, as 
this was the Veteran's argument (See Brief of Appellant), or 
to actually render a nexus opinion presuming the in-service 
incurrence of the injury based on combat status.  However, 
given the Court's heavy reliance on and quotations to Dalton 
in the analysis, the Board finds the latter more likely and 
more beneficial to the Veteran in any event.  The Board 
further notes that VA did concede the Veteran's combat duty 
status in the proceedings before the Court.  See the Brief of 
the Appellee, page 7.

As such, the Board finds that a remand is necessary in order 
to afford the Veteran an appropriate examination consistent 
with the directives of the Court.  The Board notes that 
pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat Veterans, "[t]he Secretary shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary." See also 38 C.F.R. 
§ 3.304(d) (2006).  However, the United States Court of 
Appeals for Veterans Claims (the Court) has further held that 
38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat Veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A Veteran must still 
generally establish his claim by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.  See Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

Moreover, during the pendency of this appeal the Court issued 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which requires 
that notice be provided concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Complaint notice is required in this regard.  

Finally, in a May 2005 rating decision the Veteran was 
granted service connection for bilateral hearing loss.  In 
June 2005, the Veteran filed a notice of disagreement with 
the initial rating assigned. A statement of the case must be 
issued on this claim.  Manlincon v. West, 12 Vet. App. 238 
(1998). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice of 
the information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal 
pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2. Afford the Veteran a VA examination to 
ascertain the nature and etiology of any 
current neurological condition of his left 
toes.  Identify each disabled toe and how it 
is affected

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and offer 
comments and an opinion addressing whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that the Veteran's current 
neurological problem with his left toes is in 
any way causally related to presumed damage 
to the toes from the use of combat boots in 
service.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file, must be made available to the 
examiner.  

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case. 
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim. 38 C.F.R. §§ 3.158, 
3.655 (2009).

3.  After the above action has been 
completed, a corrective notice and assistance 
letter has been issued, and the Veteran has 
been given adequate time to respond, 
readjudicate his claim regarding his toes.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.  The RO 
should specifically consider the provisions 
of 38 C.F.R. § 3.303(b) regarding continuity 
of symptomatology, the Veteran's combat duty 
status under 38 U.S.C.A. § 1154, and the lay 
evidence of record in readjudicating this 
claim.
	
4.  The RO should issue an SOC with respect 
to the issue of entitlement to an initial 
increased rating for bilateral hearing loss.  
The Veteran should be advised of the time 
period in which a substantive appeal must be 
filed in order to obtain appellate review of 
that issue. The claims file should be 
returned to the Board for further appellate 
consideration only if the Veteran files a 
timely substantive appeal.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


